   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 1 of 14 PageID 338



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 TASIA WILLIAMS AND                                     §
 VINCENT DOYLE,                                         §
                                                        §
                        Plaintiffs,                     §
                                                        §
 v.                                                     §     Civil Action No. 3:20-CV-1526-L
                                                        §
 CITY OF DALLAS, TEXAS;                                 §
 CHIEF ULYSHA RENEE HALL;                               §
 JOHN DOE POLICE OFFICERS 1-50,                         §
                                                        §
                        Defendants.

                DEFENDANTS CITY OF DALLAS, TEXAS, AND CHIEF U. RENEÉ
                 HALL’S ANSWER TO PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

          Defendants City of Dallas, Texas (the “City”) and Dallas Police Department Chief Ulysha

Reneé Hall (“Chief Hall”) (collectively, “Defendants”), pursuant to Rule 7 of the Federal Rules of

Civil Procedure and the Parties’ Stipulation Extending Defendants’ Deadline to Serve a

Responsive Pleading or Rule 12(b) Motion to Plaintiffs’ Original Complaint (Dkt. No. 14), file

their answer to the Plaintiffs’ Original Complaint (the “Complaint”), filed on June 11, 2020 (Dkt.

No. 1).

                              I.       ANSWER TO THE COMPLAINT

          1.1     Defendants admit the allegations in the first sentence of Complaint paragraph 1.

With respect to the second sentence, Defendants admit that protests have occurred in Dallas since

May 29, 2020 and have included peaceful and non-peaceful protestors. Defendants deny the

allegations in the third and fourth sentences in paragraph 1. Defendants admit that George Floyd

was posthumously diagnosed with coronavirus.


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 1
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 2 of 14 PageID 339



        1.2      Complaint paragraph 2 does not plead any facts to which an answer is required. To

the extent an answer is nonetheless required, Defendants deny the allegations as pleaded.

        1.3      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Complaint paragraph 3, except that Defendants deny the allegations pleaded

in the fourth sentence of that paragraph.

        1.4      Complaint paragraph 4 does not plead any facts to which an answer is required. To

the extent an answer is required, Defendants deny that they have committed any acts or omissions

that resulted in a violation of Plaintiffs’ constitutional rights under the First, Fourth, or Fourteenth

Amendments, deny that Plaintiffs have stated a claim against them upon which relief can be

granted, deny that they are liable to Plaintiffs for any of their alleged injuries, deny that Plaintiffs

are entitled to recover against Defendants any compensatory or punitive damages, attorney’s fees,

costs, judgment, or any relief of any kind or nature arising out of any of the alleged incidents made

the basis of this lawsuit.

        1.5      Complaint paragraph 5 does not plead any facts to which an answer is required. To

the extent that an answer is required, Defendants deny that Plaintiffs are entitled to any damages,

judgment, or other relief of any kind or nature sought arising out of any of the alleged acts by

Defendant. Moreover, said request for a temporary restraining order is moot.

        1.6      Defendants lack knowledge or information sufficient to form a belief as to Ms.

Williams’s county of residence and race as stated in Complaint paragraph 6.

        1.7      Defendants lack knowledge or information sufficient to form a belief as to Mr.

Doyle’s county of residence and race as stated in Complaint paragraph 7.

        1.8      Defendants admit as stated the allegations in Complaint paragraph 8.




Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 2
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 3 of 14 PageID 340



        1.9      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 9.

        1.10     Defendants admit the allegations in Complaint paragraph 10 that Ulysha Reneé

Hall is Chief of Police of the Dallas Police Department and the supervisor of John Doe police

officers, but deny that Chief Hall is a final policymaker for the Dallas Police Department and deny

that she has been delegated final policymaking authority for the Dallas Police Department.

Defendants admit the allegations in the second sentence of paragraph 10.

        1.11     Complaint paragraph 11 does not state allegations to which an answer is required.

        1.12     Defendants admit the jurisdictional allegation in Complaint paragraph 12.

        1.13     Defendants admit the jurisdictional allegation in Complaint paragraph 13 as to the

City of Dallas and Chief Hall, but lack knowledge or information sufficient to form a belief as to

the truth of the jurisdictional allegations as to John Doe Police Officers 1-50. Defendants admit

the allegations in the second and fourth sentences of paragraph 13. The third sentence of paragraph

13 do not allege facts to which an answer is required.

        1.14     Defendants admit the jurisdictional allegation in Complaint paragraph 14 as to the

City of Dallas and Chief Hall, but lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 14 as to John Doe Police Officers 1-50. Defendants deny

the allegations in the second sentence of paragraph 14.

        1.15     Complaint paragraph 15 does not state allegations to which an answer is required.

        1.16     Defendants admit the venue allegations in Complaint paragraph 16, except that

Defendants lack knowledge and information sufficient to form a belief as to the truth of the

allegation that John Doe Police Officers 1-50 reside within this District.


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 3
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 4 of 14 PageID 341



        1.17     Complaint paragraph 17 does not state allegations to which an answer is required.

        1.18     Defendants deny the allegations in Complaint paragraph 18.

        1.19     Complaint paragraph 19 does not state allegations to which an answer is required.

        1.20     Upon information and belief, Defendants admit the allegations in Complaint

paragraph 20.

        1.21     Defendants deny the allegations in Complaint paragraph 21.

        1.22     Defendants deny the allegations in Complaint paragraph 22.

        1.23     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 23.

        1.24     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 24.

        1.25     Upon information and belief, Defendants admit the allegations in Complaint

paragraph 25.

        1.26     Defendants admit the allegations in the first sentence of paragraph 26 of the

Complaint. Defendants admit the allegations in the third sentence that some protesters engaged in

destructive and violent behavior during the recent protests and that others peaceably exercised

their First Amendment rights. Defendants deny the remaining allegations in Complaint paragraph

26.

        1.27     Defendants deny the allegations in Complaint paragraph 27.

        1.28     Defendants deny the allegations in Complaint paragraph 28.

Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 4
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 5 of 14 PageID 342



        1.29     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in Complaint paragraph 29, except that Defendants deny the allegations in

the first, fourth, and sixth sentences.

        1.30     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in the first, third, and fourth sentences in Complaint paragraph 30.

Defendants deny the allegations in the second sentence.

        1.31     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in Complaint paragraph 31, Defendants deny the allegations in the last

sentence of paragraph 31.

        1.32     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in Complaint paragraph 32,

        1.33     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in Complaint paragraph 33.

        1.34     With respect to the allegations in Complaint paragraph 34, Defendants admit that

protesters on the Margaret Hunt Hill Bridge were detained on June 1, 2020. Defendants deny the

allegations in the second sentence of paragraph 34. Defendants admit the allegations in the third

sentence of paragraph 34.

        1.35     Defendants deny the allegations in Complaint paragraph 35.

        1.36     Defendants deny the allegations in Complaint paragraph 36.

        1.37     Defendants deny the allegations in Complaint paragraph 37.

        1.38     Defendants deny the allegations in Complaint paragraph 38.
Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 5
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 6 of 14 PageID 343



        1.39     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 39, except that Defendants deny the allegations in the

fourth and sixth sentences of paragraph 39.

        1.40     Defendants deny the allegations in Complaint paragraph 40.

        1.41     Defendants lack knowledge or information sufficient to form a belief as to the

allegations in Complaint paragraph 41.

        1.42     Defendants lack knowledge or information sufficient to form a belief as to the

allegations in Complaint paragraph 42.

        1.43     Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations in the first sentence of Complaint paragraph 43. Defendants deny the

allegations in the second sentence.

        1.44     Defendants deny the allegations in Complaint paragraph 44.

        1.45     Complaint paragraph 45 does not plead any facts that require an answer, but to the

extent that an answer is required, Defendants deny the allegations.

        1.46     Defendants deny the allegations in Complaint paragraph 46.

        1.47     Defendants deny the allegations in Complaint paragraph 47.

        1.48     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Complaint paragraph 48. Defendants deny the remaining

allegations.

        1.49     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 49.

        1.50     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 50.

Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 6
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 7 of 14 PageID 344



        1.51     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 51.

        1.52     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 52.

        1.53     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Complaint paragraph 53. Defendants deny the remaining

allegations.

        1.54     Defendants deny the allegations in Complaint paragraph 54.

        1.55     Defendants deny the allegations in Complaint paragraph 55.

        1.56     Defendants deny the allegations in the first and second sentences of Complaint

paragraph 56. Defendants admit that Chief Hall made the statements attributed to her in the third,

fourth, fifth, sixth, and seventh sentences of paragraph 56.

        1.57     Defendants deny the allegations in Complaint paragraph 57.

        1.58     To the extent that the allegations in Complaint paragraph 58 accurately quote the

general orders, which speak for themselves, Defendants admit the allegations.

        1.59     Defendants deny the allegations in Complaint paragraph 59.

        1.60     Defendants deny the allegations in Complaint paragraph 60.

        1.61     Defendants deny the allegations in Complaint paragraph 61.

        1.62     Defendants deny the allegations in Complaint paragraph 62.

        1.63     Defendants deny the allegations in Complaint paragraph 63.

        1.64     Defendants deny the allegations in Complaint paragraph 64.

        1.65     Defendants deny the allegations in Complaint paragraph 65.

        1.66     Defendants deny the allegations in Complaint paragraph 66.


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 7
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 8 of 14 PageID 345



        1.67     Defendants deny the allegations in Complaint paragraph 67.

        1.68     Defendants deny the allegations in Complaint paragraph 68, except that Defendants

admit the allegations in the third sentence.

        1.69     Defendants deny the allegations in Complaint paragraph 69.

        1.70     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 70.

        1.71     Defendants admit that Chief Hall made the announcement described in the first

sentence of Complaint paragraph 71. Defendants admit that Chief Hall made the announcement

described in the second sentence of paragraph 71. Defendants admit that Chief Hall made the

announcement described in the third sentence of paragraph 71. Defendants deny the remaining

allegations in paragraph 71.

        1.72     Complaint paragraph 72 contains no allegations to which an answer is required.

        1.73     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 73.

        1.74     Defendants deny the allegations in Complaint paragraph 74.

        1.75     Defendants deny the allegations in Complaint paragraph 75.

        1.76     Defendants deny the allegations in Complaint paragraph 76.

        1.77     Defendants deny the allegations in Complaint paragraph 77.

        1.78     Defendants deny the allegations in Complaint paragraph 78.

        1.79     Defendants deny the allegations in Complaint paragraph 79.

        1.80     Defendants deny the allegations in Complaint paragraph 80.

        1.81     Defendants deny the allegations in Complaint paragraph 81.

        1.82     Defendants deny the allegations in Complaint paragraph 82.


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 8
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
   Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 9 of 14 PageID 346



        1.83     Defendants deny the allegations in Complaint paragraph 83.

        1.84     Defendants deny the allegations in Complaint paragraph 84.

        1.85     Defendants deny the allegations in Complaint paragraph 85.

        1.86     Defendants deny the allegations in Complaint paragraph 86.

        1.87     Defendants deny the allegations in Complaint paragraph 87.

        1.88     Complaint paragraph 88 contains no allegations to which an answer is required.

        1.89     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Complaint paragraph 89.

         1.90    Defendants deny the allegations in Complaint paragraph 90.

        1.91     Defendants deny the allegations in Complaint paragraph 91.

        1.92     Defendants deny the allegations in Complaint paragraph 92.

        1.93     Defendants deny the allegations in Complaint paragraph 93.

        1.94     Defendants deny the allegations in Complaint paragraph 94.

        1.95     Defendants deny the allegations in Complaint paragraph 95.

        1.96     Defendants deny the allegations in Complaint paragraph 96.

        1.97     Defendants deny the allegations in Complaint paragraph 97.

        1.98     Defendants deny the allegations in Complaint paragraph 98.

        1.99     Defendants deny the allegations in Complaint paragraph 99.

        1.100 Defendants deny the allegations in Complaint paragraph 100.

        1.101 Defendants deny the allegations in Complaint paragraph 101.

        1.102 Defendants deny the allegations in Complaint paragraph 102.

        1.103 Complaint paragraph 103 contains no allegations to which a response is required.

        1.104 Defendants deny the allegations in Complaint paragraph 104.


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 9
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
  Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 10 of 14 PageID 347



        1.105 Defendants deny the allegations in Complaint paragraph 105.

        1.106 Defendants deny the allegations in Complaint paragraph 106.

        1.107 Defendants deny the allegations in Complaint paragraph 107.

        1.108 Defendants deny the allegations in Complaint paragraph 108.

        1.109 Defendants deny the allegations in Complaint paragraph 109.

        1.110 Defendants deny the allegations in Complaint paragraph 110.

        1.111 Defendants deny the allegations in Complaint paragraph 111.

        1.112 Defendants deny the allegations in Complaint paragraph 112.

        1.113 Defendants deny the allegations in Complaint paragraph 113.

        1.114 Complaint paragraph 114 contains no allegations to which a response is required.

        1.115 Defendants admit the allegations contained within Complaint paragraph 115.

        1.116 Defendants deny the allegations in Complaint paragraph 116.

        1.117 Defendants deny the allegations in Complaint paragraph 117.

        1.118 Defendants deny the allegations in Complaint paragraph 118.

        1.119 Defendants deny the allegations in Complaint paragraph 119.

        1.120 Defendants deny the allegations in Complaint paragraph 120.

        1.121 Complaint paragraph 121 contains no allegations to which a response is required.

        1.122 Defendants deny as stated the allegations in Complaint paragraph 122.

        1.123 Defendants deny the allegations in Complaint paragraph 123.

        1.124 Defendants deny the allegations in Complaint paragraph 124.

        1.125 Defendants deny the allegations in Complaint paragraph 125.

        1.126 Defendants deny the allegations in Complaint paragraph 126.

        1.127 Defendants deny the allegations in Complaint paragraph 127.


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 10
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
  Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 11 of 14 PageID 348



        1.128 Defendants deny the allegations in Complaint paragraph 128.

        1.129 Defendants deny the allegations in Complaint paragraph 129.

        1.130 Defendants deny the allegations in Complaint paragraph 130.

        1.131 Defendants deny the allegations in Complaint paragraph 131.

        1.132. Complaint paragraph 132 contains no allegations to which a response is required.

        1.133 Complaint paragraphs 133-37 do not plead any facts that require an answer, but to

the extent that an answer is required, Defendants deny that Plaintiffs are entitled to any damages,

judgment, or other relief of any kind or nature sought arising out of any of the alleged acts and/or

omissions by Defendants.

        1.134 Complaint paragraph 138 is merely a request for a trial by jury.

        1.135 Complaint paragraph 139 is merely a request for judgment. Defendants deny that

Plaintiffs are entitled to any damages, judgment, or other relief of any kind or nature.

                                                 II.      DEFENSES

        2.1      The Defendants plead that Plaintiffs have failed to state a claim upon which relief

can be granted against either or both of them as to all claims asserted by Plaintiffs.

        2.2      The Defendants plead that the Plaintiffs have failed to state a claim against Chief

Hall upon which relief can be granted under the Fourth or Fourteenth Amendments.

        2.3      The Defendants plead that the City cannot be liable to Plaintiffs on their First,

Fourth, or Fourteenth Amendment claims because no underlying constitutional violation occurred.

Without an underlying constitutional violation, the City cannot be held liable under 42 U.S.C. §

1983 as a matter of law.

        2.4      The Defendants plead that no City custom or practice having the force of official

municipal policy was the actual or proximate cause of a deprivation of Plaintiffs’ rights arising


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 11
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
  Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 12 of 14 PageID 349



under the First, Fourth, or Fourteenth Amendments to the United States Constitution.

        2.5      The Defendants plead that the official policymaker for the City of Dallas is the

Dallas City Council, that the City’s official policymaker was not deliberately indifferent to a

custom having the force of municipal policy that was itself the actual cause and “moving force”

behind a deprivation of any of Plaintiffs’ constitutional rights.

        2.6      The Defendants plead that the Dallas City Council has not delegated to Chief Hall

final policymaking authority over the Dallas Police Department.

        2.7      Chief U. Reneé Hall affirmatively pleads her entitlement to qualified immunity.

Specifically, Chief Hall pleads that at all times relevant to the incidents giving rise to the

Plaintiffs’ claims, she was a government official, to wit, a Texas certified peace officer and Chief

of the Dallas Police Department; that she is currently and was employed at the time of the incidents

in question by the City of Dallas; that she is entitled to qualified immunity from suit and from

damages in the present cause; and that at all times relevant to the incidents in question, she

was performing discretionary functions and acting within and pursuant to the scope of her

employment and authority as Chief of the Dallas Police Department, that she acted without

malice, without an intent to deprive Plaintiffs of any legally protected rights, with a

reasonable good faith belief that her actions were lawful, and proper; and that she did not

violate clearly established law of which a reasonable person would have known.

                                 III.    DEMAND FOR JURY TRIAL

        3.1      Defendants respectfully demand a trial by jury.

        WHEREFORE, Defendants request that the Court deny all relief requested by the

Plaintiffs; dismiss with prejudice Plaintiffs’ claims against them, render a judgment that Plaintiffs

shall take nothing from the Defendants in this action, enter judgment against Plaintiffs and in favor


Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 12
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
  Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 13 of 14 PageID 350



of the Defendants for the Defendants’ attorney’s fees and costs; and that the Court further grant

the Defendants all such other relief to which they are entitled.

                                                    Respectfully submitted,

                                                    CITY ATTORNEY OF THE CITY OF DALLAS

                                                    Christopher J. Caso
                                                    City Attorney

                                                    s/ Tatia R. Wilson
                                                    Tatia R. Wilson
                                                    Executive Assistant City Attorney
                                                    Texas State Bar No. 00795793
                                                    tatia.wilson@dallascityhall.com

                                                    Stacy Jordan Rodriguez
                                                    Executive Assistant City Attorney
                                                    Texas State Bar No. 11016750
                                                    stacy.rodriguez@dallascityhall.com

                                                    Devin Q. Alexander
                                                    Senior Assistant City Attorney
                                                    Texas State Bar No. 24104554
                                                    devin.alexander@dallascityhall.com

                                                    7DN Dallas City Hall
                                                    1500 Marilla Street
                                                    Dallas, Texas 75201
                                                    Telephone: 214-670-3519
                                                    Telecopier: 214-670-0622

                                                    Attorneys for Defendants City of Dallas,
                                                    and Chief U. Reneé Hall




Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 13
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
  Case 3:20-cv-01526-L Document 15 Filed 08/03/20                          Page 14 of 14 PageID 351



                                     CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, I electronically filed the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the CM/ECF electronic case
filing system of the court. The electronic case filing system will send a “Notice of Electronic
Filing” notification to all case participants registered for electronic notice, including all pro se
parties and attorneys of record who have consented in writing to accept this Notice as service of
this document by electronic means. I further certify that I have served to the extent applicable all
case participants not registered for electronic notice by another manner authorized by Federal Rule
of Civil Procedure 5(b)(2).


                                                             s/ Tatia R. Wilson
                                                             Tatia R. Wilson
                                                             Executive Assistant City Attorney




Defendants City of Dallas and Chief U. Reneé Hall’s Answer to Plaintiffs’ Original Complaint - Page 14
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
